Case: 2:20-cr-00089-EAS Doc #: 1 Filed: 06/09/20 Page: 1 of 2 PAGEID #: 1

BALED ne,
RICHARD W. NAGE
UNITED STATES DISTRICT COURT CLERK OF SOU"
SOUTHERN DISTRICT OF OHIO OM ys 14
EASTERN DIVISION 2079 JUR -9
COURT
U.S. WIS TRG! “OHIO
cD STATE + . : 7 \THERN HST.
UNITED STATES OF AMERICA, commen, sol HG OLUMBUS
Plaintiff, Oy Py. ( A
JUDGE Q- 202 iC
v. . e AS
DEBBIE M. KENNEDY, : INDICTMENT
Defendant. : 42 U.S.C. § 1383a(a)(3)

18 U.S.C. § 641

 

THE GRAND JURY CHARGES:

COUNT 1
(Supplemental Security Income Fraud)

From in or about July 2009, and continuing through in or about June 2018, in the Southern

District of Ohio, the defendant, DEBBLE M. KENNEDY, having knowledge of the occurrence of

any event affecting her initial and continued right to any benefit under Title 42, Chapter 7.

Subchapter XVI of the United States Code, concealed and failed to disclose such event with an

intent fraudulently to secure such benefit in a greater amount and quantity than was due and when

no such benefit was authorized.

In violation of Title 42, United States Code, Section 1383a(a)(3).
Case: 2:20-cr-00089-EAS Doc #: 1 Filed: 06/09/20 Page: 2 of 2 PAGEID #: 2

COUNT 2
(Theft of Public Money)

From in or about July 2009, and continuing through in or about June 2018, in the Southern
District of Ohio, the defendant, DEBBIE M. KENNEDY, on a recurring basis, did knowingly and
willfully embezzle, steal, purloin, convert to her own use and the use of another, and without
authority sell, convey and dispose of money belonging to the United States and a department and
agency thereof in a total amount greater than $1,000, namely, Supplemental Security Income
benefits having a value of approximately $51,171.14.

In violation of Title 18, United States Code, Section 641.

A TRUE BILL

|

GRAND JURY FOREPERSON

DAVID M. DEVILLERS
UNITED STATES ATTORNEY

—_ Ee,
AOD a — —)

TIMOTHY LANDRY C”
SPECIAL ASSISTANT UNITED STATES ATTORNEY

Page 2 of 2
